Title: To Thomas Jefferson from Powhatan Ellis, 22 December 1825
From: Ellis, Powhatan
To: Jefferson, Thomas


Dear Sir
Washington City
December 22nd 1825
Although I have not the pleasure of your acquaintance, I have in compliance with the wishes of a friend of mine in the state of Mississippi  continued to address you for the purpose of receiving such information as will enable young men to prepare themselves for admission into the University of Virginia.—The enclosed letter from Doctor Deuceau will shew to what particular objects his enquiries have been directed, and I presume any information necessary for a parent to know who is desirous of educating his son in the University of Virginia will be most thankfully received. The controlling influence you have had over the growing fortunes of the University of your native state, and the continued anxiety you must feel for the increasing prosperity of such an institution induces me to hope you will most willingly excuse the trouble this letter may give you.I have the honor to be with the highest respect your ob stPowhatan Ellis